Citation Nr: 9932500	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
patellofemoral syndrome.

2.  Entitlement to a compensable evaluation for left knee 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board observes that the appellant requested a Travel Board 
hearing in his March 1996 substantive appeal, and one was 
accordingly scheduled for him at the RO in March 1997.  The 
appellant then failed to report for his Travel Board hearing.  
He also did not contact the RO regarding the rescheduling of 
a Travel Board hearing.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was last before the Board in August 1997, at which 
time it was remanded to the RO for further evidentiary 
development.  The evidentiary development ordered by the 
Board consisted of gaining the appellant's complete post-
service medical records and scheduling him for a detailed and 
comprehensive VA orthopedic examination after his complete 
medical records had been gotten.

The RO, on remand, did schedule the appellant for VA 
examination.  However, it did not acquire his private, post-
service treatment/evaluation records.  

The appellant, in a September 1997 statement, related that 
relevant treatment that he had obtained since his separation 
from service.  He spoke of being seen by two private 
physicians as well as being sent to private physical therapy.  
None of these private medical records were secured by the RO 
on remand.  The record does not indicate why that was the 
case.

The RO additionally scheduled the appellant for VA 
examination before a complete medical record could be 
assembled.  It consequently cannot be said that the appellant 
has been afforded an informed and competent VA examination; 
especially in that there remain outstanding relevant 
treatment/evaluation records.

The Board cannot address the appellant's current claims until 
the development previously requested has been completed by 
the RO to the extent possible.  See Stegall v. West, 12 Vet. 
App. 268 (1998).

At present, it appears as well that other relevant records 
should be procured by the RO.

The appellant, during VA examination, reported continuing VA 
treatment. Specifically, a new course of VA physical therapy 
was discussed.  The RO did not request any current VA 
treatment/evaluation records while the appellant's claims 
were on remand from the Board.

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).  This duty to assist includes the duty to 
develop facts where the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  (emphasis 
added).
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.103(a) (1999), the Board is deferring adjudication of the 
issues prepared and certified for appellate review pending a 
remand of the case to the RO for the following actions:

1.  Copies of the appellant's complete 
private medical records from Drs. Kit 
Baker and Paul Linaweaver, as well as 
Donahue & Associates Physical Therapy, 
Inc., 41 Hitchcock way, Santa Maria, 
California 93105, should be procured and 
associated with his claims file.  The RO 
should again ask the appellant whether he 
has received any other pertinent private 
treatment/evaluation since his discharge 
from the military.  If he answers in the 
affirmative, those private medical 
records should also be secured.  The 
appellant should be requested to provide 
any necessary authorization or medical 
releases for such treatment/evaluation 
records; and be plainly informed of the 
consequences of a lack of cooperation on 
his part.

2.  Copies of the appellant's complete VA 
treatment records for the period from 
August 1994 to the present from the 
Sepulveda, California, VAMC must be 
obtained and associated with his claims 
file; the RO also should make certain to 
acquire the appellant's most recent VA 
physical therapy records.

Further, the RO should write the 
appellant and inquire whether he has 
received any other pertinent VA 
treatment/evaluation - other than from 
the Sepulveda VAMC - since August 1994.  
If the appellant responds in the 
affirmative, those VA medical records 
should be also be obtained.

3.  After, and only after, the above 
development has been undertaken by the RO 
to the extent possible, the RO should 
schedule the appellant for a 
comprehensive VA orthopedic examination 
by a VA orthopedic surgeon or other 
available appropriate specialist in order 
to determine the current nature and 
extent of severity of his bilateral knee 
patellofemoral syndrome.  Any further 
indicated tests and diagnostic studies 
should be conducted at this time.  

The appellant's claims file, copies of 
the criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) and a separate copy of this 
remand must be made available to, and 
thoroughly reviewed by, the VA orthopedic 
examiner prior and pursuant to conduction 
and completion of this examination.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the VA orthopedic 
surgeon should provide findings as to 
whether there is, and if so, the extent 
and severity thereof, weakened movement, 
including weakened movement against 
varying resistance; excess fatigability 
with use; incoordination; painful motion; 
and pain with use.  The VA examiner 
should opine as to whether and how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, including with extended use, 
the examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during such flare-
ups.  

If the physician is unable to give an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated in the 
examination report.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Does the bilateral knee 
patellofemoral syndrome involve only 
the joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected 
bilateral knee patellofemoral 
syndrome cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specially comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

Any opinions expressed by this VA 
orthopedic examiner must be accompanied 
by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased (compensable) evaluations for 
bilateral knee patellofemoral syndrome, 
based upon a review of all of the 
relevant evidence.  The RO, in 
readjudicating the appellant's bilateral 
knee claims, must consider, inter alia, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also decide whether the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999) are for application as to these 
two claims.  

Finally, the RO should also determine the 
applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), to both of the 
appellant's knee claims.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, this case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


